DETAILED ACTION
This communication is responsive to Amendment filed 06/28/2022.  
As a result of the amendment claims 22, 31 and 32 have been amended.  
Claims 21-40 (renumbered as 1-20) are allowed.
Claims 1-20 have been canceled.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 21-40 now renumbered as 1-20, are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to automatically create a content modification scheme and to use the content modification scheme to modify a third-party content item that is tailored to a particular resource such as a web page.
Claims 21 and 31 are considered allowable since (1) the rejections given under 35 U.S.C. 112(b) have been withdrawn because the affected claims have been amended; (2) The rejections given under 35 U.S.C. 101 have been withdrawn because the affected claims have been amended; (3) the prior art of record fails to teach and /or suggest “determining a first node of the object tree representing a content slot, the first node having dimensions; identifying a second node of the object tree with equal dimensions as the first node, the second node having a content characteristic; extracting the content characteristic from the second node; associating the content characteristic with the first node of the object tree”.  
Therefore, claims 21 and 31 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 22-30 and 32-40 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUAWEN A PENG/Primary Examiner, Art Unit 2157